Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The Terminal Disclaimer filed on 12/03/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of an earlier issued patent (U.S. 10,578,648 March 3, 2020) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

This application is a continuation of 15/671,608 which now patent Number 10,578,648. Previous Office Action mailed 08/27/2019 allowed the patent application 15/671,608 having the same allowable limitations as presented in the instant application of independent claims 1, 11 & 17.  In addition, the Prior Art of records and upon further extensive search through CPC/East (see attached), no other reference on record was found anticipating or a combination of references were found making obvious to a method for:

an inner gimbal bearing with a spherical bearing surface which contacts the tapered bearing surface of the outer gimbal bearing at a single point of contact about a circumference thereof; and a spring plate mounted to the outer gimbal bearing, providing a downward force to a substrate, wherein the spherical bearing surface of the inner gimbal bearing and the tapered bearing surface of the outer gimbal bearing have a different profile.”

Claim 11, recites inter alia, “an inner gimbal bearing positioned within the opening of the outer gimbal bearing; a substrate positioned within an opening of the inner gimbal bearing and in electrical contact with the compliant interposer; and a spring plate mounted to the outer gimbal bearing which is configured to apply downward force directly on a surface of the inner gimbal bearing, wherein an outer edge surface of the inner gimbal bearing and an inner edge surface of the outer gimbal bearing have a different profile such that the outer edge surface is tangential to the inner edge surface.”

Claim 17, recites inter alia, “an inner gimbal bearing positioned within an upper portion of the opening of the outer gimbal bearing having a second profile; a mechanism which prevents rotation of the inner gimbal bearing about a vertical axis; a substrate positioned within an opening of the inner gimbal bearing and in electrical contact with the compliant interposer; and a spring plate mounted to the outer gimbal bearing which is configured to provide a downward force on the inner gimbal bearing and the substrate.”



Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

Examiner: 	/Trung Nguyen/-Art 2866
			March 23, 2021.

/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866